Case: 14-31279       Document: 00513239270         Page: 1     Date Filed: 10/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                     No. 14-31279                               October 20, 2015
                                   Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
VICTOR JOHNSON,

                                                  Plaintiff - Appellant

v.

N. BURL CAIN; FORD E. STINSON, JR.; J. SCHUYLER MARVIN; JUDGE
STEWART; JUDGE CARAWAY; JUDGE MOORE; CARMEN B. YOUNG,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CV-1727


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Victor Johnson, Louisiana prisoner                     # 107849,
challenges the dismissal of his civil-rights claims, filed under 42 U.S.C. § 1983,
against a prison warden, a court clerk, a district attorney, four state-court
judges, the parish police jury, and the United States. Aside from conclusory
statements, Johnson fails to challenge the court’s reasons for dismissing the



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-31279    Document: 00513239270     Page: 2    Date Filed: 10/20/2015


                                 No. 14-31279

action as frivolous, pursuant to 28 U.S.C. § 1915(e). Therefore, he waives any
challenge to the relevant issues on appeal. See Brinkmann v. Dallas Cnty.
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      In the alternative, Johnson bases his claims on the denial of post-
conviction relief from his state second-degree murder conviction and life
sentence. Thus, a judgment in his favor “would necessarily imply the invalidity
of his conviction or sentence”. Heck v. Humphrey, 512 U.S. 477, 487 (1994). In
order to recover damages under § 1983 for “harm caused by actions whose
unlawfulness would render a conviction or sentence invalid”, Johnson must
first “prove that the conviction or sentence has been reversed on direct appeal,
expunged by executive order, declared invalid by a state tribunal authorized to
make such determination, or called into question by a federal court’s issuance
of a writ of habeas corpus”. Id. at 486–87. Because Johnson has not shown his
conviction has been invalidated, his claims are not cognizable under § 1983.
See id. at 487.
      Johnson’s appeal is DISMISSED AS FRIVOLOUS. The court’s dismissal
of the action, and the dismissal of the instant appeal as frivolous, count as
strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387–88 (5th Cir. 1996). Johnson is WARNED that, if he accumulates three
strikes under § 1915(g), he will be barred from proceeding in forma pauperis
in any civil action or appeal, filed while he is incarcerated or detained in any
facility, unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      DISMISSED.




                                       2